DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to priority of US Provisional 62/727,292 filed September 5, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) filed August 29, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited non-patent literature (NPL) publication or that portion which caused it to be listed. A legible copy of the following NPL publications was not included: Custom 465® Stainless (NPL Cite No 1), U.K. Viswanathan et al (NPL Cite No 5), Shunyu et al (NPL Cite No 7), and ATI A286 Iron-Based Superalloy (NPL Cite No 8).  The IDS has been placed in the application file, but the above listed information referred to therein has not been considered.
Claim Status
Claims Filing Date
February 3, 2022
Amended
1-3, 5, 7, 9-11
New
21-23
Cancelled
4, 6, 8, 12, 14, 16-19
Pending
1-3, 5, 7, 9-11, 13, 15, 20-23
Under Examination
1-3, 5, 7, 9-11, 13, 15, 20-23


Withdrawn Abstract Objections
The following objections are withdrawn due to abstract amendment:
Line 5 “hardened (strengthened)”.
Lines 6-8 “(Ni, Me1)3(Ti, Me2) and (Ni, Me1)3(V, Me2), wherein M1 is…and M2 is…”.
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 1 line 3 “0.0 to 15.0%” and claim 9 lines 2-3 “5.0 to 15.0%” and “8.0 to 15.0%”.
Claim 1 lines 1-2 and claim 9 lines 1-2 “High strength precipitation hardening stainless steel alloy comprises, in combination, by weight %:”. 
Claim 3 line 11 “wherein said alkaline earth metals”.  
Claim 5 line 10 “for more 200 hours test duration”.
Claim 7 lines 1-2 and claim 13 lines 5 “making article…comprising steps melting…”.
Claim 11 lines 1-2 “which comprises, in combination, by weight %:”.
Claim 11 lines 11-12 “in combination”.
Claim 20 line 3 “Vacuum”.
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 line 2 “transition metals about 30.0% max nickel”. 
Claim 1 line 5 and claim 9 line 13 “predominantly hardened”.
Claim 1 line 5, claim 2 line 2, claim 9 lines 13-14, and claim 10 line 2 “hardened (strengthened)”.
Claim 1 lines 5-6 and claim 9 lines 13-14 “said steel alloy is predominantly hardened (strengthened) by precipitates”.
Claim 1 lines 6-7 and claim 9 lines 14-15 “two or more binary intermetallic phases Ni3Ti and Ni3V and complex intermetallic phases (Ni, Me1)3(Ti, Me2) and (Ni, Me1)3(V, Me2)”. 
Claim 1 lines 7-8 and claim 9 lines 15-17 “(Ni, Me1)3(Ti, Me2) and (Ni, Me1)3(V, Me2), wherein M1 is…and M2 is…”.
Claim 2 line 1 and claim 5 line 1 “the steel alloy recited in claim 1, wherein said steel alloy”. 
Claim 2 lines 1-2 and claim 10 lines 1-2 “said steel alloy is hardened (strengthened) by precipitates”.
Claim 2 lines 2-5 and claim 10 lines 2-5 “one or more of binary intermetallic phases Ni3Mo, complex intermetallic phases (Ni, M1)3(Mo, M2),…, and Mo-rich phase”. 
Claim 2 line 4 and claim 10 line 4 “M2 is one or more elements of Mo-site substitution”.
Claim 3 line 1 and claim 7 line 1 “the steel alloy recited in claim 1”. 
Claim 3 line 2 “transition metals about 0-15.0% manganese”, lines 6-7 “non-metals about 0-0.10% carbon”, lines 8-9 “post-transition metals and metalloids about 0-3.0% aluminum”, line 11 “alkaline earth metals about 0-2.0% beryllium”, and line 13 “lanthanides about 0-0.50% lanthanum”.  
Claim 3 line 11 “said alkaline earth metals”.
Claim 5 lines 4-5 and 10-11, claim 11 lines 8, 10, and 15, claim 13 lines 1-2 and 5, and claim 15 lines 2 and 3-4 “said steel alloy”. 
Claim 5 line 5 and claim 9 lines 17-18 “martensitic-austenitic (semi-austenitic)”.
Claim 5 line 7 and claim 11 lines 12-13 “fatigue strength (limit)”.
Claim 5 line 7 and claim 11 lines 12-13 “fatigue strength (limit) about 100 ksi and more at 107 cycles”. 
Claim 5 line 10, claim 11 line 16 and claim 13 lines 4-5 “ASTM Standard Test Procedure B 117”.
Claim 7 lines 1-2 and claim 13 lines 1 and 5-6 “The steel alloy…, wherein making article from said steel alloy”.
Claim 7 lines 1-3 and claim 13 lines 5-6 “making article from said steel alloy comprising steps… melting…, hot working…, machining…, and hardening…”.
Claim 9 line 2 “transition metals about 5.0 to 15.0% nickel”, lines 4-5 “other transition metals about 0-15.0% manganese”, line 7 “non-metals about 0-0.10% carbon”, line 9 “post-transition metals and metalloids about 0-3.0% aluminum”, line 13 “alkaline earth metals about 0-2.0% beryllium”, and line 15 “lanthanides about 0-0.50% lanthanum”.  
Claim 11 lines 9-11 “two or more binary intermetallic phases Ni3Ti, Ni3V and complex intermetallic phases Ni3(Ti, V), Ni3(Ti, Mo), Ni3 (Ti, Mo, V), (Ni, Fe)3(Ti, V), (Ni, Fe)3Ti, (Ni, Fe)3V, (Ni, Fe)3(Ti, Mo), (Ni, Fe)3(V, Mo), (Ni, Fe)3(Ti, V, Mo)”.
Claim 11 line 1, claim 13 line 1, and claim 20 line 1 “the steel alloy recited in claim 9”. 
Claim 13 lines 7-8 “article replaces equal weight article made from high strength titanium alloy without decreasing stiffness, durability, and life-time”.
Claim 13 line 8 “with about 25% and more cost reduction”.
Claim 15 lines 1-3 “herein making article from said steel alloy reduce energy consumption by about 25% and more compared to making same weight equivalent article from high strength titanium alloy”.
Claim 15 line 4 “reduces dependency of aircraft OEM’s from monopoly of titanium suppliers”.
Claim 20 lines 1-4 “making article from said steel alloy comprises… melting…, hot working…, machining…, and hardening…”.
Response to Arguments
Applicant's arguments filed February 3, 2020 that are applicable to the patentability of the pending claims have been fully considered but they are not persuasive.
The applicant argues La and Ce have been utilized in past stainless steel alloys (US 2018/320256; US 2016/319406; US 2014/161658; US 5,855,844) that have different base compositions and are absent the claimed Ni3V intermetallic phase (Remarks para. spanning pgs. 19-20).
The examiner respectfully disagrees. As discussed in detail in the below rejections, the claims are rendered unpatentable over the teachings of the prior art. Claims that recite the presence of intermetallic phases, such as claim 2, require two or more of Ni3Ti, Ni3V, Ni3(V, Ti), Ni3(V, Ti), (Ni, M11)3(Ti, M21), (Ni, M12)3(V, M22), where Ni3V  or V-containing intermetallic phases are not required. For example, the claim is satisfied by the presence of Ni3Ti and (Ni, M11)3(Ti, M21).
	With respect to claim 5, the applicant argues the claimed steel alloy has superior and remarkable properties of stiffness and strength while being corrosion resistant that are not predictable results, such that it can be used instead of titanium alloys (Remarks pg. 20 paras. 2-4).
	The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). Applicants have the burden of explaining the data they proffer as evidence of non-obviousness. MPEP 716.02(b)(II). Applicant has not met the burden of establishing unexpected results of the claims over the prior art.
Seng
Applicant’s arguments, see pg. 21 “Chemical composition”, filed February 3, 2022, with respect to the rejection of claims 1-3, 5, 7, 9, 10, 12, 13, 15, and 20 under Seng have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues that La and/or Ce are not present in Seng’s steel chemical compositions (Remarks pg. 21 “Chemical composition”).
In light of claim amendment and upon further consideration, a new grounds of rejection is made in view of Seng and Martin.
Seng in view of Martin
Applicant's arguments filed February 3, 2020 that are applicable to the rejection of Seng in view of Martin have been fully considered but they are not persuasive.
	The applicant argues Seng teaches 0.25 to 1.0 wt% V (vs. claimed about 5.0 max wt% V), about up to 3.0 wt% Co (vs. claimed about 0 to 15.0 or 10.0 wt% Co), and the absence of Ca (vs. claimed about 0 to 0.50 or 0.10 wt%; there appears to be a typographical error in the argument because claims 9 and 15 recite Ca of about 0-0.10%), such that it has clear differences in chemical composition relative to the claimed steel (Remarks pg. 21 “Chemical composition”).
	The examiner respectfully disagrees. The teachings in Seng ([0014] as cited in the above argument) overlap with those claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
	The applicant argues the steel alloy of the present invention has clear differences in the precipitated intermetallic phases as supported by Seng [0037] and Table I and applicant’s claim 2 and [0046] (Remarks pgs. 21-23 “Microstructure”).
	The examiner respectfully disagrees. The “comprising” language of applicant’s claim 2 regard the binary and complex phases is inclusive or open-ended and does not exclude additional, unrecited elements from the prior art. MPEP 2111.03(I). Further, Seng teaches precipitations of Ni3Me, where Me includes V and Ti ([0025], [0037], Table I). This reads on the steel comprising binary phases that include Ni3Ti and Ni3V (i.e. two or more intermetallic phases).	
	The applicant argues Seng is directed to a material for high strength wire whereas the steel alloy is a material for aircraft landing gears and structures (Remarks pg. 23 “Application”).
In response to applicant's argument that Seng is silent to using the taught material for aircraft landing gears and structures, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The applicant argues Seng teaches producing the wire by cold drawing whereas amended claims 7, 13, and 20 recite manufacturing by vacuum melting, hot working, and hardening by the precipitation of intermetallic phases (Remarks pg. 23-24 “Method of Manufacturing”).
	The examiner respectfully disagrees. The claims under prosecution are directed to a steel alloy such that making an article from said steel alloy is the intended use of the steel alloy. Seng in view of Martin teach a composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening process (Seng [003]6, [0037]) that is substantially similar to that of applicant’s invention. Therefore, the prior art (i.e. Seng in view of Martin) steel is capable of being made into an article by the steps of melting, hot working, machining, and hardening, as recited in the claims.
	The applicant argues Seng only teaches high strength of at least 2000 M/mm2 and does not disclose hardness, yield strength, fatigue strength, fracture toughness, stress corrosion cracking, and Charpy v-notch, such that the claimed steel has clear differences in mechanical properties (Remarks pg. 24 “Mechanical properties”).
	The examiner respectfully disagrees. Seng in view of Martin teaches a composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), age hardening process (Seng [0036], [0037]), and tensile strength of 2000 N/mm2 ([0042], Table III) that are substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including the hardness, yield strength, fatigue strength, fracture toughness, stress corrosion cracking, and Charpy v-notch. Evidence to suggest otherwise has not been presented.
Wright
Applicant's arguments filed February 2, 2022 with respect to Wright have been fully considered but they are not persuasive.
	The applicant argues that Wright teaches 0.41 wt% V in Table 4 (vs. claimed about 5.0 max wt% V), about 0.40 to 0.75 wt% Ti (vs. claimed about 5.0 max wt% Ti), the absence of La and Ce (vs. claimed about 0 to 0.50 wt% or 10.0 wt%), the absence of B (vs. claimed about 0 to 0.50 wt% B), and the absence of Ca (vs. claimed about 0 to 0.50 or 10.0 wt% Ca) (Remarks pgs. 26 “Chemical composition”).
	The examiner respectfully disagrees. The M48S-1B example alloy of Wright includes 0% V, 0.59% Ti, 0% B, and 0%Ca (Wright Table 4), the broader teachings of the Subject Alloy of Wright include 0% V, 0.4 to 0.75% Ti, 0% B, 0% Ca (Wright Table 3), and Wright teaches a minor addition of La to getter embrittling elements and minimize grain-boundary segregation (Wright [0039]). The teachings of Wright either fall within the claimed ranges or overlap with those claimed such that a prima facie case of obviousness exists. MPEP 214.405(I). Claim language that recites an amount of an element as a max wt% encompasses 0% of that element.
	The applicant argues Wright teaches intermetallic Ni3Ti eta-phase and B2-NiAl particles (claims 1-3, 8-9, 11-14, [0048]-[0061]) whereas the inventive steel has a binary phase and a complex phases with three or more of (Ni,M11)3(Ti,M21) and (Ni,M12)3(V,M22) (Remarks pgs. 26-27 “Microstructure”).
	The examiner respectfully disagrees. Claims 2 and 10 lines 6-7 and claim 15 line 33  “two or more intermetallic phases” and claim 11 lines 10-11 “binary and complex phases including two or more” all recite two or more, such that a minimum of two (i.e. not three) intermetallic phases is required.
	Wright teaches a composition (Wright Tables 3, 4, [0039]), structure ([0016]), and processing (Wright [0038]-[0047], [0054]) that is substantially similar to that of applicant’s claimed invention. Absent evidence to the contrary, it appears that the product of the prior art is substantially similar to the product claimed, including the two or more intermetallic phases as recited in the claims.
	The applicant argues Wright teaches PREN at least about 10 (claim 4, [0037], Fig. 2), corrosion resistance in salt spray test in 5% NaCl at 95°F for more than 200-hour test duration (claims 5, 11), and good corrosion and oxidation resistance, such that there are differences in corrosion resistant properties with the claimed steel alloy (Remarks pg. 27 “Corrosion Resistant Properties”).
	The examiner respectfully disagrees. Applicants have the burden of explaining proffered data. MPEP 716.02(b)(II). An explanation of how the corrosion resistance properties in Wright are different from those of the claimed steel alloy has not been presented. Further, different presented material properties are not indicative of different materials. 
	The applicant argues Wright teaches yield strength greater than 180 ksi, CVN toughness of at least about 10 foot-pounds, corrosion resistance PREN at least about 10 (claim 4), impact toughness (Fig. 3), hardness (Fig. 9), YS, UTS, CVN, HRC (Table 5), where Wright’s invention does not disclose tensile strength, fatigue strength, fracture toughness, and stress corrosion cracking (Remarks pgs. 27-28 “Mechanical properties”).
	The examiner respectfully disagrees. Wright teaches a composition (Wright Tables 3, 4, [0039]), structure ([0016]), and processing (Wright [0038]-[0047], [0054]) that is substantially similar to that of applicant’s claimed invention. Absent evidence to the contrary, it appears that the properties of the product of the prior art is substantially similar to the product claimed, including the tensile strength, fatigue strength, fracture toughness, and stress corrosion cracking.
In response to applicant's argument that Wright does not disclose tensile strength, fatigue strength, fracture toughness, and stress corrosion cracking, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Tanaka
Applicant’s arguments, see pgs. 29-30 “Chemical composition”, filed February 3, 2022, with respect to the rejection of claims 1-3, 5, 7, 9-13, 15, and 20 under Tanaka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues that La and/or Ce are not present in Tanaka’s steel chemical compositions (Remarks pgs. 29-30 “Chemical composition”).
Tanaka in view of Martin
Applicant's arguments filed February 3, 2020 that are applicable to the rejection of Tanaka in view of Martin have been fully considered but they are not persuasive.
	The applicant argues Tanaka teaches 0.1 to 5.0 wt% Co (vs. claimed about 0 to 15.0 wt% Co), absence of La and Ce (Vs. claimed about 0 to 0.50 or 0 to 10.0 wt% La and/or Ce), absence of B (vs. claimed about 0 to 0.50 wt% C), and the absence of Ca (vs. claimed about 0 to 0.50 or 10.0 wt% Ca) (Remarks pgs. 29-30 “Chemical composition”).
	The examiner respectfully disagrees. The amount of Co taught by Tanaka of 5 or less falls completely within the claimed range of about 0 to 15.0% (Tanaka [0021]) and the claim language for B and Ca of about 0 to 0.10 and about 0 to 0.50%, respectively, encompass 0%, which is the absence of B and Ca. 
	With respect to La and Ce, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, Tanaka is rejected in view of Martin, where Martin teaches the presence of at least about 0.002 and not more than 0.10% Ce to prevent too much S and P from being retained in the final product without deleteriously affecting hot workability and fracture toughness (Tanaka 3:34-50)
	The applicant argues Tanaka teaches Ti forms an intermetallic compound ([0022] lines 2-3) and the presence of Ni3Al ([0014] lines 3-5), but does not teach other intermetallic phases, including Ni3V and Ni3Mo, whereas amended claims 2, 10, and 15 recite two or more intermetallic phases of Ni3V, Ni3(Ti,V), Ni3(V,TI), (Ni,M11)3(Ti,M21), and (Ni,M12)3(V,M22) (Remarks pg. 30 “Microstructure”).
	The examiner respectfully disagrees. Tanaka in view of Martin teaches a composition (Tanaka Table 1, [0009]-[0031]; Martin 3:34-50), structure (Tanaka [0005], [0008], [0035]), and process (Tanaka [0032]) that is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed intermetallic phases.
	The applicant argue Tanaka does not teach any corrosion resistant properties (Remarks pgs. 30-31 “Corrosion Resistant Properties”).
In response to applicant's argument that Tanaka does not teach any corrosion resistant properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The applicant argues Tanaka teaches UTS and EL ([0035, [0038], Table 1), but does not describe hardness, yield strength, reduction of area, fatigue strength, fracture toughness, stress corrosion cracking, and Charpy v-notch (Remarks pg. 31 “Mechanical properties”).
In response to applicant's argument that Tanaka does not disclose the hardness, yield strength, reduction of area, fatigue strength, fracture toughness, stress corrosion cracking, and Charpy v-notch, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the instant case, Tanaka in view of Martin teaches a composition (Tanaka Table 1, [0009]-[0031]; Martin 3:34-50), structure (Tanaka [0005], [0008], [0035])), and processing (Tanaka [0032]) that is substantially similar to that of applicant’s claimed invention. Absent evidence to the contrary, it appears that the properties of the product of the prior art is substantially similar to the product claimed, including the hardness, yield strength, reduction of area, fatigue strength, fracture toughness, stress corrosion cracking, and Charpy v-notch.
Claim Interpretation
In claims 7, 13, and 15 the preamble of the claim is directed to the “high strength precipitation hardening stainless steel alloy” (i.e. a product). Claims 7, 13, and 15 will be given the broadest reasonable interpretation of being directed to a high strength precipitation hardening stainless steel alloy such that making an article from said steel alloy is the intended use of the steel alloy. Claims directed to the process of making the claimed steel alloy and claims directed to an article made from the steel alloy will be subject to restriction.
Claim Objections
Claims 2, 3, 10, 13, 15, and 20-23 are objected to because of the following informalities:  
Claim 2 line 8 “Re, Ir, Pd”. In a list it is grammatically correct just before the last listed item to include a conjunction such as “and”.
Claim 3 lines 18-21 “barium Ba, and about 0-0.50% praseodymium…, about 0-0.50% gadolinium (Gd)”. In a list it is grammatically correct just before the last listed item, and not in the middle of the list, to include a conjunction such as “and”.
Claim 10 lines 9 and 11 “wherein M11 and M12 being” and “wherein M21 and M22 being” are grammatically incorrect.
Claim 13 line 4 “for more 200 hours of test duration” is grammatically incorrect.
Claim 15 line 5 “8.0 to – 15.0%”. The “-“ is repetitive of “to”. 
Claim 15 line 35 “Re, Ir, Pd”. In a list it is grammatically correct just before the last listed item to include a conjunction such as “and”.
Claim 15 line 36 “Zr, Fe and Al and Si”. In a list it is grammatically correct just before the last listed item, and not before, to include a conjunction such as “and”.
Claim 20 line 18 “OEM’s” is an acronym, where it is customary when it first appears to write it out in full.
Claims 21-23 lines 4-5 “Re, Ir, Pd” and “Fe, Al, Si”. In a list it is grammatically correct just before the last listed item to include a conjunction such as “and”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 lines 18-19 “utilizing of said steel alloy reduces dependency of aircraft OEM’s from monopoly of titanium suppliers” renders the claim indefinite. It is unclear how this claim limitation further limits the high strength precipitation hardening stainless steel alloy. It is unclear if it is a use claim because it does not set forth any steps in the process. MPEP 2173.05(q). The claims are directed to an “alloy” where the method of use does not limit the claimed alloy. MPEP 2113(I). For the purpose of examination claim 20 will be given the broadest reasonable interpretation of reciting a property of the alloy that flows from a substantially similar alloy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, under 102(a)(2) as being anticipated by Martin (US 5,855,844).
Regarding claims 1, 3, and 9, Martin teaches a Cr-Ni-Ti-Mo precipitation hardenable martensitic stainless steel alloy (1:11-16, 7:2-10) with a composition that falls  within the claimed range (Table 1 No. 26).
Element
Claim 1
Claim 9
Martin Table 1 No. 26
Ni
About 30.0 max
About 5.0 to 15.0
11.0
Co
About 0.0 to 15.0
About 0 to 10.0
-
Cr
About 25.0 max
About 8.0 to 15.0
11.60
Mo
About 5.0 max
About 5.0 max
1.26
Ti
About 5.0 max
About 5.0 max
1.63
V
About 5.0 max
About 5.0 max
-
La and/or Ce
La: about 0.50 max
Ce: about 0.50 max
La: about 0.10 max
Ce: about 0.10 max
La: 0.002
Ce: 0.006
Fe
Balance
Balance
Balance


Element
Claim 3
Claim 9
Martin Table 1 No. 26
Mn
About 0 to 15.0
About 0 to 15.0
0.01
Cu
About 0 to 4.0
About 0 to 4.0
0.01
Y
About 0 to 0.10
About 0 to 0.10
-
Zr
About 0 to 0.10
About 0 to 0.10
-
Nb
About 0 to 2.0
About 0 to 2.0
<0.01
Ru
About 0 to 2.0
-
-
Rh
About 0 to 2.0
-
-
Pd
About 0 to 2.0
-
-
Hf
About 0 to 0.10
-
-
Ta
About 0 to 2.0
About 0 to 2.0
-
W
About 0 to 5.0
-
-
Re
About 0 to 2.0
-
-
Ir
About 0 to 2.0
-
-
Pt
About 0 to 2.0
-
-
C
About 0 to 0.10
About 0 to 0.10
0.009
N
About 0 to 0.10
About 0 to 0.10
0.0042
H
About 0 to 0.01
About 0 to 0.01
-
O
About 0 to 0.01
About 0 to 0.01
-
S
About 0 to 0.01
About 0 to 0.01
<0.0005
P
About 0 to 0.015
About 0 to 0.015
<0.005
Al
About 0 to 3.0
About 0 to 3.0
<0.01
Ga
About 0 to 0.10
-
-
Sn
About 0 to 0.10
-
-
Bi
About 0 to 0.10
-
-
B
About 0 to 0.10
About 0 to 0.01
0.0016
Si
About 0 to 3.0
About 0 to 3.0
0.04
Ge
About 0 to 0.10
-
-
Be
About 0 to 2.0
About 0 to 2.0
-
Mg
About 0 to 1.0
About 0 to 1.0
-
Ca
About 0 to 0.50
About 0 to 0.10
-
Ba
About 0 to 0.50
About 0 to 0.10
-
Pr
About 0 to 0.50
-
-
Nd
About 0 to 0.50
-
-
Gd
About 0 to 0.50
-
-


Regarding claim 7, Martin teaches vacuum induction melting, pressing by hot forging after heating to 1010 C (i.e. hot working), (7:56-67, 8:1-22), and aging (i.e. hardening) (13:7-14, 14:1-6).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 21 are rejected under 35 U.S.C. 102(a)(1), or, in the alternative, 102(a)(2), as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US 5,855,844) as applied to claim 1 above.
Claims 10, 13, and 22 are rejected under 35 U.S.C. 102(a)(1), or, in the alternative, 102(a)(2), as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US 5,855,844) as applied to claim 9 above.
Claims 15 and 20-23 are rejected under 35 U.S.C. 102(a)(1), or, in the alternative, 102(a)(2), as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US 5,855,844).
Regarding claims 2 and 10, Martin teaches precipitation of a nickel-titanium-rich phase (2:59-62) to provide high strength (4:30-33). Martin also teaches a composition (Table 1 No. 26), structure (1:11-16, 7:2-10), and process (7:56-67, 8:1-22, 13:7-14, 14:1-6) that is substantially similar to that of applicant’s invention. Therefore, it appears the product of the prior art is substantially similar to the product claimed, including precipitates of two or more intermetallic phases of Ni3Ti, Ni3V, Ni3(Ti,V), Ni3(V,Ti), (Ni, M1)3(Ti, M21), and (Ni, M12)3(V,M22), where M11 and M12 are one or more of Fe, Cu, and Mn, and M21 and M22 are one or more of Ti, Mo, Nb, Fe, Al, and Si. When applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Regarding claim 5, Martin teaches a Cr-Ni-Ti-Mo precipitation hardenable martensitic stainless steel alloy (1:11-16, 7:2-10) manufactured by vacuum induction melting, pressing by hot forging after heating to 1010°C (i.e. hot working), (7:56-67, 8:1-22), and aging (i.e. hardening) (13:7-14, 14:1-6) for use as a structural member and fastener for aircraft (6:21-24). 
Martin teaches a composition (Table 1 No. 26), structure (1:11-16, 7:2-10), and process (7:56-67, 8:1-22, 13:7-14, 14:1-6) that is substantially similar to that of applicant’s invention. Therefore, it appears the product of the prior art is substantially similar to the product claimed, including a hardness about HRC 53 or more, a ultimate tensile strength about 280 ksi and more, a yield strength about 230 ksi and more, a fatigue strength about 100 ksi and more at 10 million cycles, a fracture toughness about 55 ksi-sqrt(in) and more, a Charpy v-notch impact toughness energy about 10 ft-lb and more, and a corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more than 200 hours of test duration per ASTM Standard Test Procedure B117-18.
Regarding claim 13, Martin teaches a Cr-Ni-Ti-Mo precipitation hardenable martensitic stainless steel alloy (1:11-16, 7:2-10) manufactured by vacuum induction melting, pressing by hot forging after heating to 1010°C (i.e. hot working), (7:56-67, 8:1-22), and aging (i.e. hardening) (13:7-14, 14:1-6) for use as a structural member and fastener for aircraft (6:21-24). 
Martin teaches a composition (Table 1 No. 26), structure (1:11-16, 7:2-10), and process (7:56-67, 8:1-22, 13:7-14, 14:1-6) that is substantially similar to that of applicant’s invention. Therefore, it appears the product of the prior art is substantially similar to the product claimed, including having specific stiffness of 111,000 ksi/lb.in3 and more, specific strength 1,000 ksi/lb/in3 and more, fracture toughness 50 ksi-sqrt(in) and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more than 200 hours of test duration per ASTM Standard Test Procedure B117-18.
Regarding claim 15, Martin teaches a Cr-Ni-Ti-Mo precipitation hardenable martensitic stainless steel alloy (1:11-16, 7:2-10) with a composition that falls  within the claimed range (Table 1 No. 26).
Element
Claim 15
Martin Table 1 No. 26
Ni
About 5.0 – 15.0
11.0
Co
About 0-10.0
-
Cr
About 8.0-15.0
11.60
Mo
About 5.0 max
1.26
Ti
About 5.0 max
1.63
V
About 5.0 max
-
La and/or Ce
La: about 0.10 max
Ce: about 0.10 max
La: 0.002
Ce: 0.006
Mn
About 0-15.0
0.01
Cu
About 0-4.0
0.01
W
About 0-5.0
-
Y
About 0-0.10

Zr
About 0-0.10

Nb
About 0-2.0

Ta
About 0-2.0

C
About 0-0.10

N
About 0-0.10

H
About 0-0.01

O
About 0-0.01

S
About 0-0.01

P
About 0-0.015

Al
About 0-3.0

B
About 0-0.01

Si
About 0-3.0

Be
About 0-2.0

Mg
About 0-1.0

Ca
About 0-0.10

Ba
About 0-0.10

Fe
Balance
Balance


Martin teaches precipitation of a nickel-titanium-rich phase (2:59-62) to provide high strength (4:30-33). Martin also teaches a composition (Table 1 No. 26), structure (1:11-16, 7:2-10), and process (7:56-67, 8:1-22, 13:7-14, 14:1-6) that is substantially similar to that of applicant’s invention. Therefore, it appears the product of the prior art is substantially similar to the product claimed, including precipitates of two or more intermetallic phases of Ni3Ti, Ni3V, Ni3(Ti,V), Ni3(V,Ti), (Ni, M1)3(Ti, M21), and (Ni, M12)3(V,M22), where M11 and M12 are one or more of Fe, Cu, and Mn, and M21 and M22 are one or more of Ti, Mo, Nb, Fe, Al, and Si.
Regarding claim 20, Martin teaches a Cr-Ni-Ti-Mo precipitation hardenable martensitic stainless steel alloy (1:11-16, 7:2-10) manufactured by vacuum induction melting, pressing by hot forging after heating to 1010°C (i.e. hot working), (7:56-67, 8:1-22), and aging (i.e. hardening) (13:7-14, 14:1-6) for use as a structural member and fastener for aircraft (6:21-24). 
Martin teaches a composition (Table 1 No. 26), structure (1:11-16, 7:2-10), and process (7:56-67, 8:1-22, 13:7-14, 14:1-6) that is substantially similar to that of applicant’s invention. Therefore, it appears the product of the prior art is substantially similar to the product claimed, including a hardness about HRC 53 or more, a ultimate tensile strength about 280 ksi and more, a yield strength about 230 ksi and more, a fatigue strength about 100 ksi and more at 10 million cycles, a fracture toughness about 55 ksi-sqrt(in) and more, a Charpy v-notch impact toughness energy about 10 ft-lb and more, a corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more than 200 hours of test duration per ASTM Standard Test Procedure B117-18, and utilizing said steel alloy reduces dependency of aircraft OEM’s from monopoly of titanium suppliers.
Regarding claims 21-23, Martin teaches a composition (Table 1 No. 26), structure (1:11-16, 7:2-10), and process (7:56-67, 8:1-22, 13:7-14, 14:1-6) that is substantially similar to that of applicant’s invention. Therefore, it appears the product of the prior art is substantially similar to the product claimed, including precipitates of one or more intermetallic phases of Ni3Mo, (Ni,M13)3(Mo, M23), and Mo-rich phase, where M13 is one or more of Fe, Cu, and Mn, and M23 is one or more of Ti, Nb, Fe, Al, and Si.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 10, 13, 15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seng (US 2015/0027598) in view of Martin (US 5,855,844).
Regarding claims 1, 3, 9, and 15, Seng teaches a hardenable chromium-nickel steel having a martensitic matrix with inter-metallic compounds (i.e. high strength precipitation hardening stainless steel alloy) ([0001]) with compositions that fall within the range of that claimed (Table II Steel L1, L2, L3, and L4) and a composition that overlaps with that claimed ([0014]-[0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1
Claim 5
Claim 9
Claim 15
Seng Steel L2 Table II
Seng [0014]
Ni
About 30.0% max
About 5.0 to 15.0
About 5.0 to 15.0
About 5.0 to 15.0
8.5
5 to 12
Co
About 0.0 to 15.0
0 to 10.0
About 0 to 10.0 
About 0 to 10.0
Trace
Up to 3
Cr
About 25.0 max
About 8.0 to 15.0
About 8.0 to 15.0
About 8.0 to 15.0
10.0
9 to 17
Mo
About 5.0 max
About 5.0 max
About 5.0 max
About 5.0 max
1.95
0.5 to 4
Ti
About 5.0 max
About 5.0 max
About 5.0 max
About 5.0 max
1.42
1 to 3
V
About 5.0 max
About 5.0 max
About 5.0 max
About 5.0 max
0.66
0.25 to 1
La and/or Ce






Fe
Balance
Balance
Balance
Balance
Remainder
Remainder


Element
Claim 3
Claim 9
Claim 15
Seng Steel L2 Table II
Seng [0014]
Mn
About 0 to 15.0
About 0 to 15.0
About 0 to 15.0
1.25
0.5 to 3
Cu
About 0 to 4.0
About 0 to 4.0
About 0 to 4.0
0.76
0.2 to 2.0
Y
About 0 to 0.10
About 0 to 0.10
About 0 to 0.10
-
-
Zr
About 0 to 0.10
About 0 to 0.10
About 0 to 0.10
-
-
Nb
About 0 to 2.0
About 0 to 2.0
About 0 to 2.0
0.10
0.05 to 0.5
Ru
About 0 to 2.0
-
-
-
-
Rh
About 0 to 2.0
-
-
-
-
Pd
About 0 to 2.0
-
-
-
-
Hf
About 0 to 0.10
-
-
-
-
Ta
About 0 to 2.0
About 0 to 2.0
About 0 to 2.0
0.21
Up to 0.5
W
About 0 to 5.0
About 0 to 5.0
About 0 to 5.0
Trace
Up to 0.5
Re
About 0 to 2.0
-
-
-
-
Ir
About 0 to 2.0
-
-
-
-
Pt
About 0 to 2.0
-
-
-
-
C
About 0 to 0.10
About 0 to 0.20
About 0 to 0.10
0.03
0.005 to 0.12
N
About 0 to 0.10
About 0 to 0.10
About 0 to 0.10
0.08
Up to 0.30
H
About 0 to 0.01
About 0 to 0.01
About 0 to 0.01
-
-
O
About 0 to 0.01
About 0 to 0.01
About 0 to 0.01
-
-
S
About 0 to 0.01
About 0 to 0.01
About 0 to 0.01
-
Up to 0.030
P
About 0 to 0.015
About 0 to 0.015
About 0 to 0.015
-
At most 0.035
Al
About 0 to 3.0
About 0 to 3.0
About 0 to 3.0
0.45
Up to 1.5
Ga
About 0 to 0.10
-
-
-
-
Sn
About 0 to 0.10
-
-
-
-
Bi
About 0 to 0.10
-
-
-
-
B
About 0 to 0.10
About 0 to 0.01
About 0 to 0.01
-
Up to 0.01
Si
About 0 to 3.0
About 0 to 3.0
About 0 to 3.0
-
0.25 to 1
Ge
About 0 to 0.10
-

-
-
Be
About 0 to 2.0
About 0 to 2.0
About 0 to 2.0
-
-
Mg
About 0 to 1.0
About 0 to 1.0
About 0 to 1.0
-
-
Ca
About 0 to 0.50
About 0 to 0.10
About 0 to 0.10
-
-
Ba
About 0 to 0.50
About 0 to 0.10
About 0 to 0.10
-
-


Seng is silent to the presence of at least one of La and Ce at about 0.50 max (claim 1) or about 0.10 max (claim 9).
Martin teaches a precipitation hardenable stainless steel (1:11-16) with at least about 0.002 and not more than 0.010% Ce (3:34-50).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to add at least about 0.002 and not more than 0.10% Ce to prevent too much S and P from being retained in the final product without deleteriously affecting hot workability and fracture toughness (Martin 3:34-50). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 2, 10, and 15, Seng teaches the inter-metallic compounds are nickel of the type Ni3Me where Me include V and Ti, such as Ni3Ti and Ni3V ([0025], [0037], Table I). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0034], [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy comprising two or more intermetallic phases of Ni3Ti, Ni3V, (Ni3(Ti,V), (Ni3(V,Ti), (Ni, M11)3(Ti, M21), and (Ni, M12)3(V, M22), where M11 and M12 are one or  more of Fe, Co, Cu, and Mn, and M21 and M22 are one or more of V, Ti, Mo, Nb, Ta, W, Fe, Al, and Si.
Regarding claim 5, Seng teaches a hardenable chromium-nickel steel having a martensitic matrix with inter-metallic compounds (i.e. high strength precipitation hardening stainless steel alloy) ([0001]) with compositions that fall within the range of that claimed (Table II Steel L1, L2, L3, and L4) and/or that overlap with that claimed ([0014]-[0027]) with a tensile strength of greater than 2000 N/mm2 (290 ksi) ([0042], Table III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Seng further teaches longtime annealing at 650 to 850°C (1202 to 1562°F) for 3 to 12 hours ([0034]) to form fine precipitations such as Ni3M ([0036], [0037]) and a tensile strength of greater than 2000 N/mm2 (290 ksi) ([0042]). The longtime annealing process and tensile strength of Seng is substantially similar to the age hardening (aging) process of applicant’s invention at 850 to 1250°F for 1 to 12 hours, which plays a crucial role in the precipitation of the intermetallic phases and supplies the desired (Applicant’s Specification 12:22-29) ultimate tensile strength of 280 ksi and more (Applicant’s specification 13:21-23).
The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy having hardness about HRC 53 and more, yield strength about 230 ksi and more, fatigue strength (limit) about 100 ksi and more at 107 cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117.
Claim 5 lines 11-12 “said steel alloy is material for aircraft landing gears and structures” has been considered and determined to recite the purpose or intended use of the claimed steel alloy that does not result in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited meets the claim. MPEP 2111.02(II). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. Therefore, the prior art (i.e. Seng) is capable of being a material for aircraft landing gears and structures.
Regarding claim 7, Seng teaches longtime annealing (i.e. hardening said article) ([0034]) to form fine precipitations such as Ni3M ([0036], [0037]).
The limitation of lines 1-3 “The high strength precipitation hardening stainless steel alloy of claim, wherein said steel alloy is made by steps comprising vacuum melting, hot working, and hardening” has been considered and determined to recite the purpose or intended use of the claimed “precipitation hardening stainless steel alloy”. A prior art structure which is capable of performing the intended use as recited meets the claim. MPEP 2111.02(II). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. Therefore, the prior art (i.e. Seng) steel alloy is capable of being made into an article by the steps of melting, hot working, machining, and hardening as recited in the claim.
Regarding claim 13, Seng teaches longtime annealing (i.e. hardening said article) ([0034]) to form fine precipitations such as Ni3M ([0036], [0037]).
The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel having a specific stiffness 111000 ksi/lb/in3 and more and specific strength 1000 ksi/lb/in3 and more, fracture toughness 50 ksi-sqrt(in) and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117.
Lines 11-12 “said steel alloy is made by steps comprising vacuum melting, hot working, and hardening” has been considered and determined to recite the purpose or intended use of the claimed “precipitation hardening stainless steel alloy”. A prior art structure which is capable of performing the intended use as recited meets the claim. MPEP 2111.02(II). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. Therefore, the prior art (i.e. Seng) steel alloy is capable of being made into an article by the steps of vacuum melting, hot working, and hardening as recited in the claim.
Lines 12-13 “wherein said steel alloy is material for aircraft landing gear and structures” has been considered and determined to recite the purpose or intended use of the article that does not result in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited meets the claim. MPEP 2111.02(II). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. Therefore, the prior art (i.e. Seng) structure is capable of being a material for aircraft landing gears and structures.
Regarding claim 20, Seng teaches longtime annealing (i.e. hardening said article) ([0034]) to form fine precipitations such as Ni3M ([0036], [0037]) with a tensile strength of greater than 2000 N/mm2 (290 ksi) ([0042], Table III).
Lines 2-5 “making of said steel alloy comprising the steps: vacuum melting, hot working, and hardening” has been considered and determined to recite the purpose or intended use of the claimed “steel alloy”. A prior art structure which is capable of performing the intended use as recited meets the claim. MPEP 2111.02(II). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. Therefore, the prior art (i.e. Seng) steel alloy is capable of being made into an article by the steps of vacuum melting, hot working, and hardening as recited in the claim.
With respect to lines 11-17 and the claimed properties, the composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy having hardness about HRC 53 and more, yield strength about 230 ksi and more, fatigue strength (limit) about 100 ksi and more at 107 cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117.
Lines 18-19 “utilizing of said steel alloy reduces dependency of aircraft OEM’s from monopoly of titanium suppliers” has been considered and determined to recite the purpose or intended use of the claimed steel alloy that does not result in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited meets the claim. MPEP 2111.02(II). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention such that it reads on claim 20. 
Lines 20-21 “wherein said steel alloy is a material for aircraft landing gear and structures” has been considered and determined to recite the purpose or intended use of the article that does not result in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited meets the claim. MPEP 2111.02(II). The composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. Therefore, the prior art (i.e. Seng) structure is capable of being a material for aircraft landing gears and structures.
Regarding claims 21-23, the composition (Seng Table II, [0014]-[0027]; Martin 3:34-50), structure (Seng [0001], [0025], [0037], Table I), and age hardening (i.e. longtime annealing) process (Seng [0036], [0037]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including having precipitates of one or more intermetallic phases of Ni3Mo, (Ni, M13)3(Mo, M23), and Mo-rich phase, where M13 is one or more of Fe, Co, Cu, and Mn, and M23 is one or more of V, Ti, Nb, Ta, W, Fe, Al, and Si.
Claims 1-3, 5, 7, 9, 10, 13, 15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2008/0314480).
Regarding claims 1, 3, 9, and 15, Wright teaches a martensitic stainless steel alloy precipitation strengthened by a dispersion of intermetallic particles primarily of the Ni3Ti eta-phase ([0016]) with example compositions such as M48S-1B that fall within the claimed range (Table 4) and broader teachings that overlap with those claimed (Table 3), where minor additions of La getter embrittling elements, minimizing grain-boundary segregation ([0039]) (i.e. La is present in the steel in an amount that overlaps with about 0.50% or 0.10% max). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1
Claim 9
Claim 15
Wright Table 4 M48S-1B
[0039]
Wright Table 3 Subject Alloy
[0039]
Ni
About 30.0% max
About 5.0 to 15.0
About 5.0 to 15.0
10.00
7 to 14
Co
About 0.0 to 15.0
About 0 to 10.0 
About 0 to 10.0
7.51
2 to 15
Cr
About 25.0 max
About 8.0 to 15.0
About 8.0 to 15.0
11.11
8 to 15
Mo
About 5.0 max
About 5.0 max
About 5.0 max
1.23
0.5 to 2.5
Ti
About 5.0 max
About 5.0 max
About 5.0 max
0.59
0.4 to 0.75
V
About 5.0 max
About 5.0 max
About 5.0 max
-
-
Fe
Balance
Balance
Balance
Balance
Balance
La and/or Ce
La: About 0.50 max
Ce: About 0.50 max
La: About 0.10 max
Ce: About 0.10 max
La: about 0.10 max
Ce: about 0.10 max
Minor addition
Minor addition


Element
Claim 3
Claim 9
Claim 15
Wright Table 4 M48S-1B
Wright Table 3 Subject Alloy
Mn
About 0 to 15.0
About 0 to 15.0
About 0 to 15.0
-
-
Cu
About 0 to 4.0
About 0 to 4.0
About 0 to 4.0
-
0 to 0.4
Y
About 0 to 0.10
About 0 to 0.10
About 0 to 0.10
-
-
Zr
About 0 to 0.10
About 0 to 0.10
About 0 to 0.10
-
-
Nb
About 0 to 2.0
About 0 to 2.0
About 0 to 2.0
-
-
Ru
About 0 to 2.0
-
-
-
-
Rh
About 0 to 2.0
-
-
-
-
Pd
About 0 to 2.0
-
-
-
-
Hf
About 0 to 0.10
-
-
-
-
Ta
About 0 to 2.0
About 0 to 2.0
About 0 to 2.0
-
-
W
About 0 to 5.0
About 0 to 5.0
-
0.28
0 to 0.5
Re
About 0 to 2.0
-
-
-
-
Ir
About 0 to 2.0
-
-
-
-
Pt
About 0 to 2.0
-
-
-
-
C
About 0 to 0.10
About 0 to 0.20
About 0 to 0.10
0.004
0.002 to 0.015
N
About 0 to 0.10
About 0 to 0.10
About 0 to 0.10
-
-
H
About 0 to 0.01
About 0 to 0.01
About 0 to 0.01
-
-
O
About 0 to 0.01
About 0 to 0.01
About 0 to 0.01
-
-
S
About 0 to 0.01
About 0 to 0.01
About 0 to 0.01
-
-
P
About 0 to 0.015
About 0 to 0.015
About 0 to 0.015
-
-
Al
About 0 to 3.0
About 0 to 3.0
About 0 to 3.0
0.57
0 to 0.7
Ga
About 0 to 0.10
-
-
-
-
Sn
About 0 to 0.10
-
-
-
-
Bi
About 0 to 0.10
-
-
-
-
B
About 0 to 0.10
About 0 to 0.01
About 0 to 0.01
-
-
Si
About 0 to 3.0
About 0 to 3.0
About 0 to 3.0
-
-
Ge
About 0 to 0.10
-
-
-
-
Be
About 0 to 2.0
About 0 to 2.0
About 0 to 2.0
-
-
Mg
About 0 to 1.0
About 0 to 1.0
About 0 to 1.0
-
-
Ca
About 0 to 0.50
About 0 to 0.10
About 0 to 0.10
-
-
Ba
About 0 to 0.50
About 0 to 0.10
About 0 to 0.10
-
-
Pr
About 0 to 0.50
-
-
-
-
Nd
About 0 to 0.50
-
-
-
-
Gd
About 0 to 0.50
-
-
-
-


Regarding claims 2, 10, and 15, Wright teaches manufacturing the steel by induction melting in vacuum (VIM) ([0038], [0039]), vacuum arc-remelting ([0040], [0041]), homogenizing ([0042]), optionally forging ([0043], [0044]) solution treatment to dissolve intermetallic phases  followed by a quick cryogenic treatment ([0045]), machining ([0046]), tempering to result in precipitation of second-phase particle dispersions within the alloy ([0047]) between 450 and 550 °C (842 to 1022°F) ([0054]) for 1 to 48 hours (Table 5). This process is substantially similar to that of applicant’s invention to make the claimed steel (Applicant’s specification 9:29 to 10:19, 11:22 to 13), where age hardening (aging) is performed by heating to 850 to 1250°F for 1 to 12 hours (12:22-29).
The composition (Wright Tables 3, 4, [0039]), structure ([0016]), and processing (Wright [0038]-[0047], [0054]) of the prior art is substantially similar to that of applicant’s claimed invention. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including the steel alloy being predominantly hardened by precipitates which comprises two or more of Ni3Ti and complex intermetallic phases (Ni,M11)3(Ti,M21) wherein M11 is one or more of Fe, Co, and Cu and M21 is one or more elements of Ti, Mo, and Al.
Regarding claim 5, Wright teaches a martensitic stainless steel alloy precipitation strengthened by a dispersion of intermetallic particles primarily of the Ni3Ti eta-phase ([0016]) with example compositions such as M48S-1B that fall within the claimed range (Table 4) and broader teachings that overlap with those claimed (Table 3, [0039]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Wright teaches manufacturing the steel by induction melting in vacuum (VIM) ([0038], [0039]), vacuum arc-remelting ([0040], [0041]), homogenizing ([0042]), optionally forging ([0043], [0044]) solution treatment to dissolve intermetallic phases  followed by a quick cryogenic treatment ([0045]), machining ([0046]), tempering to result in precipitation of second-phase particle dispersions within the alloy ([0047]) between 450 and 550 °C (842 to 1022°F) ([0054]) for 1 to 48 hours (Table 5). This process is substantially similar to that of applicant’s invention to make the claimed steel (Applicant’s specification 9:29 to 10:19, 11:22 to 13), where age hardening (Aging) is performed by heating to 850 to 1250°F for 1 to 12 hours (12:22-29).
The composition (Wright Tables 3, 4, [0039]), structure ([0016]), and processing (Wright [0038]-[0047], 0054]) of the prior art is substantially similar to that of applicant’s claimed invention. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including said steel alloy having hardness about HRC 53 and more, ultimate tensile strength about 280 ksi and more, yield strength about 230 ksi and more, fatigue strength (limit) about 100 ksi and more at 107 cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117.
Regarding claim 7, Wright teaches manufacturing the steel by induction melting in vacuum (VIM) ([0038], [0039]), vacuum arc-remelting ([0040], [0041]), (i.e. vacuum melting) homogenizing ([0042]), forging ([0043], [0044]), cooling from forging, (i.e. hot working) solution treatment to dissolve intermetallic phases  followed by a quick cryogenic treatment ([0045]), machining ([0046]), tempering to result in precipitation of second-phase particle dispersions within the alloy ([0047]) between 450 and 550 °C (842 to 1022°F) ([0054]) for 1 to 48 hours (Table 5) (i.e. hardening). 
Regarding claim 13, Wright teaches manufacturing the steel by induction melting in vacuum (VIM) ([0038], [0039]), vacuum arc-remelting ([0040], [0041]), (i.e. vacuum melting) homogenizing ([0042]), forging ([0043], [0044]), cooling from forging, (i.e. hot working) solution treatment to dissolve intermetallic phases  followed by a quick cryogenic treatment ([0045]), machining ([0046]), tempering to result in precipitation of second-phase particle dispersions within the alloy ([0047]) between 450 and 550 °C (842 to 1022°F) ([0054]) for 1 to 48 hours (Table 5) (i.e. hardening) to make aircraft landing gears ([0020]).
The composition (Wright Tables 3, 4, [0039]), structure ([0016]), and processing (Wright [0038]-[0047], 0054]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel having a specific stiffness 111000 ksi/lb/in3 and more and specific strength 1000 ksi/lb/in3 and more, fracture toughness 50 ksi-sqrt(in) and more, corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117, and wherein said article replaces equal weight article made from high strength titanium alloy without decreasing stiffness, durability, and life-time and with about 25% and more cost reduction.
Regarding claim 20, Wright teaches manufacturing the steel by induction melting in vacuum (VIM) ([0038], [0039]), vacuum arc-remelting ([0040], [0041]), (i.e. vacuum melting) homogenizing ([0042]), forging ([0043], [0044]), cooling from forging, (i.e. hot working) solution treatment to dissolve intermetallic phases  followed by a quick cryogenic treatment ([0045]), machining ([0046]), tempering to result in precipitation of second-phase particle dispersions within the alloy ([0047]) between 450 and 550 °C (842 to 1022°F) ([0054]) for 1 to 48 hours (Table 5) (i.e. hardening) to make aircraft landing gears ([0020]).
The composition (Wright Tables 3, 4, [0039]), structure ([0016]), and processing (Wright [0038]-[0047], 0054]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy having hardness about HRC 53 and more, ultimate tensile strength about 280 ksi and more, yield strength about 230 ksi and more, fatigue strength (limit) about 100 ksi and more at 107 cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117, and utilizing said steel alloy reduces dependency of aircraft OEM’s from monopoly of titanium suppliers.
Regarding claims 21-23, Wright teaches 0.5 to 2.5 wt% Mo (Table 3 Subject Alloy) with examples that fall within this range including 0.98, 0.82, 1.19, 1.47, 1.23, 1.5, 2.6, or 2.5% Mo (Table 4). 
The composition (Wright Tables 3, 4), structure ([0016]), and processing (Wright [0038]-[0047], 0054]) of the prior art is substantially similar to that of applicant’s claimed invention. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including the steel alloy being predominantly hardened by precipitates which comprises one or more of binary intermetallic phase Ni3Mo, complex intermetallic phases (Ni, M1)3(Mo, M2), wherein M1 is one or more elements of Ni-site substitute and M2 is one or more elements of Mo-site substitutions, and Mo-rich phase.
Claims 1-3, 5, 7, 9, 10, 13, 15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2013-127097 machine translation) in view of Martin (US 5,855,844).
Regarding claims 1, 3, 9, and 15, Tanaka teaches a stainless steel ([0001]) that is comparable to a precipitation hardened martensitic stainless steel ([0005]) with a balance of high strength and ductility ([0008]) including a tensile strength of 1575 MPa ([0035]) (i.e. martensitic) with compositions that fall within the claimed range (Table 1) and that overlap with that claimed ([0009]-[0031]) where V contributes to grain miniaturization ([0013]), Ni contributes to strength ([0017]), and Ti binds to Ni to form an intermetallic compound that improves strength ([0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Tanaka is silent to the presence of at least one of La and Ce at about 0.50 max (claim 1) or about 0.10 max (claim 9).
Martin teaches a precipitation hardenable stainless steel (1:11-16) with at least about 0.002 and not more than 0.010% Ce (3:34-50).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to add at least about 0.002 and not more than 0.10% Ce to prevent too much S and P from being retained in the final product without deleteriously affecting hot workability and fracture toughness (Martin 3:34-50). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1
Claim 5
Claims 9, 15
Claim 11
Tanaka Table 1 No. 2
Tanaka
Tanaka Citation
Ni
About 30.0% max
About 5.0 to 15.0
About 5.0 to 15.0
About 12.0
9
4 to 14
[0017]
Co
About 0.0 to 15.0
0 to 10.0
About 0 to 10.0 
-

5 or less
[0021]
Cr
About 25.0 max
About 8.0 to 15.0
About 8.0 to 15.0
About 12.5
12
7 to 17
[0016]
Mo
About 5.0 max
About 5.0 max
About 5.0 max
About 1.50
1.0
0.1 to 4
[0020]
Ti
About 5.0 max
About 5.0 max
About 5.0 max
About 1.60
1.0
5 or less
[0022]
V
About 5.0 max
About 5.0 max
About 5.0 max
About 1.10
1.4
1.0 to 5
[0013]
Fe
Balance
Balance
Balance
Balance

Main component
[0025]


Element
Claim 3
Claims 9, 15
Claim 11
Tanaka Table 1 No. 2
Tanaka
Tanaka Citation
Mn
About 0 to 15.0
About 0 to 15.0
Up to about 0.10
0.3
2 or less
[0023]
Cu
About 0 to 4.0
About 0 to 4.0
-

5 or less
[0019]
Y
About 0 to 0.10
About 0 to 0.10
-



Zr
About 0 to 0.10
About 0 to 0.10
-



Nb
About 0 to 2.0
About 0 to 2.0
-

0.8 or less
[0024]
Ru
About 0 to 2.0
-
-



Rh
About 0 to 2.0
-
-



Pd
About 0 to 2.0
-
-



Hf
About 0 to 0.10
-
-



Ta
About 0 to 2.0
About 0 to 2.0
-



W
About 0 to 5.0
About 0 to 5.0
-
0.3
5 or less
[0018]
Re
About 0 to 2.0
-
-



Ir
About 0 to 2.0
-
-



Pt
About 0 to 2.0
-
-



C
About 0 to 0.10
About 0 to 0.20
Up to about 0.02

0.05 or less
[0027]
N
About 0 to 0.10
About 0 to 0.10
Up to about 0.01

0.03 less
[0030]
H
About 0 to 0.01
About 0 to 0.01
-



O
About 0 to 0.01
About 0 to 0.01
-

0.03 or less
[0031]
S
About 0 to 0.01
About 0 to 0.01
Up to about 0.01

0.003 or less
[0029]
P
About 0 to 0.015
About 0 to 0.015
Up to about 0.015

0.03 or less
[0028]
Al
About 0 to 3.0
About 0 to 3.0
-

Less than 0.3
[0014]
Ga
About 0 to 0.10
-
-



Sn
About 0 to 0.10
-
-



Bi
About 0 to 0.10
-
-



B
About 0 to 0.10
About 0 to 0.01
Up to about 0.005



Si
About 0 to 3.0
About 0 to 3.0
Up to about 0.10
0.3
Less than 1.0
[0015]
Ge
About 0 to 0.10
-
-



Be
About 0 to 2.0
About 0 to 2.0
-



Mg
About 0 to 1.0
About 0 to 1.0
-



Ca
About 0 to 0.50
About 0 to 0.10
Up to about 0.01



Ba
About 0 to 0.50
About 0 to 0.10
Up to about 0.01



La
About 0 to 0.50
About 0 to 0.10
Up to about 0.01



Ce
About 0 to 0.50
About 0 to 0.10
Up to about 0.01



Pr
About 0 to 0.50
-
-



Nd
About 0 to 0.50
-
-



Gd
About 0 to 0.50
-
-





Regarding claims 2, 10, and 15, Tanaka teaches manufacturing by casting an ingot, hot processing into a desired product shape, annealing at 1200 C for about 24 hours, solidification treatment at 900 to 1000 C for 1 hour, then aging at 450 to 500 C for 1 to 24 hours ([0032]). This process is substantially similar to that of applicant’s invention to make the claimed steel (Applicant’s specification 9:29 to 10:19, 11:22 to 13), where age hardening (Aging) is performed by heating to 850 to 1250°F for 1 to 12 hours (12:22-29).
The composition (Tanaka Table 1, [0009]-[0031]; Martin 3:34-50), structure (Tanaka [0005], [0008], [0035]), and process (Tanaka [0032]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy being predominantly hardened (strengthened) by precipitates which comprise: two or more binary intermetallic phases Ni3Ti and Ni3V and complex intermetallic phases (Ni, Me1)3(Ti, Me2) and (Ni, Me1)3(V, Me2), wherein M1 is one or more elements of Ni-site substitution and M2 is one or more elements of Ti and V – site substitutions.
Regarding claim 5, Tanaka teaches a stainless steel ([0001]) that is comparable to a precipitation hardened martensitic stainless steel ([0005]) with a balance of high strength and ductility ([0008]) including a tensile strength of 1575 MPa ([0035]) (i.e. martensitic) with compositions that fall within the claimed range (Table 1) and that overlap with that claimed ([0009]-[0031]) where V contributes to grain miniaturization ([0013]), Ni contributes to strength ([0017]), and Ti binds to Ni to form an intermetallic compound that improves strength ([0022]) for use as aircraft landing equipment ([0034]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Tanaka teaches manufacturing by casting an ingot, hot processing into a desired product shape, annealing at 1200 C for about 24 hours, solidification treatment at 900 to 1000 C for 1 hour, then aging at 450 to 500 C for 1 to 24 hours ([0032]). This process is substantially similar to that of applicant’s invention to make the claimed steel (Applicant’s specification 9:29 to 10:19, 11:22 to 13), where age hardening (Aging) is performed by heating to 850 to 1250°F for 1 to 12 hours (12:22-29).
The composition (Tanaka Table 1, [0009]-[0031]; Martin 3:34-50), structure (Tanaka [0005], [0008], [0035]), and process (Tanaka [0032]) of the prior art is substantially similar to that of applicant’s claimed invention. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including said steel alloy having hardness about HRC 53 and more, ultimate tensile strength about 280 ksi and more, yield strength about 230 ksi and more, fatigue strength (limit) about 100 ksi and more at 107 cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117.
Regarding claim 7, Tanaka teaches manufacturing by casting an ingot (i.e. melting), hot processing into a desired product shape (i.e. hot working), annealing at 1200 C for about 24 hours, solidification treatment at 900 to 1000 C for 1 hour, then aging at 450 to 500 C for 1 to 24 hours (i.e. hardening) ([0032]).
Regarding claim 13, Tanaka teaches manufacturing by casting an ingot (i.e. melting), hot processing into a desired product shape (i.e. hot working), annealing at 1200 C for about 24 hours, solidification treatment at 900 to 1000 C for 1 hour, then aging at 450 to 500 C for 1 to 24 hours (i.e. hardening) ([0032]) to make a structural material for aircraft landing equipment ([0034]).
The composition (Tanaka Table 1, [0009]-[0031]; Martin 3:34-50), structure (Tanaka [0005], [0008], [0035]), and process (Tanaka [0032]) of the prior art (i.e. Tanaka) is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel having a specific stiffness 111000 ksi/lb/in3 and more and specific strength 1000 ksi/lb/in3 and more, fracture toughness 50 ksi-sqrt(in) and more, corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117, and wherein said article replaces equal weight article made from high strength titanium alloy without decreasing stiffness, durability, and life-time and with about 25% and more cost reduction.
Regarding claim 20, Tanaka teaches manufacturing by casting an ingot (i.e. melting), hot processing into a desired product shape (i.e. hot working), annealing at 1200 C for about 24 hours, solidification treatment at 900 to 1000 C for 1 hour, then aging at 450 to 500 C for 1 to 24 hours (i.e. hardening) ([0032]) as structural material for aircraft landing equipment ([0034]).
The composition (Tanaka Table 1, [0009]-[0031]; Martin 3:34-50), structure (Tanaka [0005], [0008], [0035]), and process (Tanaka [0032]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy having hardness about HRC 53 and more, ultimate tensile strength about 280 ksi and more, yield strength about 230 ksi and more, fatigue strength (limit) about 100 ksi and more at 107 cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test Procedure B 117, and utilizing said steel alloy reduces dependency of aircraft OEM’s from monopoly of titanium suppliers. 
Regarding claims 21-23, Tanaka teaches 0.1 to 4% Mo ([0020]).
The composition (Tanaka Table 1, [0009]-[0031]; Martin 3:34-50), structure (Tanaka [0005], [0008], [0035]), and process (Tanaka [0032]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy being predominantly hardened (strengthened) by precipitates which comprise one or more binary intermetallic phase Ni3Mo and complex intermetallic phases (Ni, M1)3(Mo, M2), wherein M1 is one or more elements of Ni-site substitution and M2 is one or more elements of Mo– site substitutions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2013-127097 machine translation).
Regarding claim 11, Tanaka teaches a stainless steel ([0001]) with a balance of high strength and ductility ([0008]) with compositions that overlap with that claimed ([0009]-[0031]) where V contributes to grain miniaturization ([0013]), Ni contributes to strength ([0017]), and Ti binds to Ni to form an intermetallic compound that improves strength ([0022]) for use as structural material for aircraft landing equipment ([0034]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Tanaka teaches manufacturing by casting an ingot, hot processing into a desired product shape, annealing at 1200 C for about 24 hours, solidification treatment at 900 to 1000 C for 1 hour, then aging at 450 to 500 C for 1 to 24 hours ([0032]). This process is substantially similar to that of applicant’s invention to make the claimed steel (Applicant’s specification 9:29 to 10:19, 11:22 to 13), where age hardening (aging) is performed by heating to 850 to 1250°F for 1 to 12 hours (12:22-29).
The composition (Tanaka Table 1, [0009]-[0031]), structure (Tanaka [0005], [0008], [0035]), and process (Tanaka [0032]) of the prior art is substantially similar to that of applicant’s invention. It appears that the product of the prior art is substantially similar to the product claimed, including said steel alloy being predominantly hardened (strengthened) by precipitates which comprise: two or more binary intermetallic phases Ni3Ti and Ni3V and complex intermetallic phases (Ni, Me1)3(Ti, Me2) and (Ni, Me1)3(V, Me2), wherein M1 is one or more elements of Ni-site substitution and M2 is one or more elements of Ti and V – site substitutions and said steel having ultimate tensile strength about 290 ksi, yield strength about 240 ksi, fatigue strength (limit) about 110 ksi at 107 cycles, fracture toughness about 55 ksi-sqrt(in), stress corrosion cracking about 30 ksi-sqrt(in), Charpy v-notch impact toughness energy about 12 ft-lb, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more 200 hours test duration per ASTM Standard Test B 117.
Related Art
Liu (CN 1214374 machine translation)
	Liu teaches a precipitation hardening stainless steel ([0001]) with intermetallic compounds including Ni3Ti and Ni3Mo ([0003], [0007]) with an overlapping composition ([0007]) manufactured by solution treatment then aging ([0016]).
Oikawa (US 2012/0321478)
	Oikawa teaches a precipitate hardening stainless steel ([0001]) with an overlapping composition ([0006], [0019]-[0036]) that undergoes a heat treatment of solution treatment, rapid cooling, then aging to form fine Ni-Ti compound precipitates ([0042]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735